Order denying application of appellant for an order directing respondents, as the Board of Elections of the City of New York, to accept petitions designating appellant as a candidate in the Democratic primaries for the office of member of Assembly, First Assembly District, Richmond county, affirmed, without costs. 'No opinion. This appeal was transferred from the first department to the second department, under section 618 of the Civil Practice Act, pursuant to an order made on the 30th day of July, 1942. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.